Citation Nr: 0706351	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  02-15 171A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to an evaluation in excess of 30 percent for the 
service-connected osteoarthritis of the left knee status post 
left total knee arthroplasty.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1971; March 1974 to November 1976; and March 1982 to 
March 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision issued 
by the RO.  

The Board remanded the case back to the RO in November 2004 
for further development of the record.  



FINDING OF FACT

The left knee disability, post-operative total left knee 
arthroplasty is not productive of chronic residuals 
consisting of severe painful motion or weakness in the left 
knee, nonunion of the tibia or fibula with loose motion 
requiring brace, limited extension, or ankylosis of the knee 
in flexion between 10 and 20 degrees.  



CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 
30 percent for the service-connected left knee disability, 
productive of stable left knee arthroplasty with minimal 
range of motion impairment, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.45, 4.71a including 
Diagnostic Codes 5003, 5010, 5055, 5256, 5261, 5262 (2006).  




REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a March 2005 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.

Recently, in Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that while the VCAA notice 
need not be contained in a single communication, post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case) cannot satisfy the duty to notify.  
The Federal Circuit further held that such notice should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

The requirements for adequacy of VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. Dec. 21, 2006).  In this decision, the Court 
determined that VCAA notification did not require an analysis 
of the evidence already contained in the record and any 
inadequacies of such evidence, as that would constitute a 
preadjudication inconsistent with applicable law.  

Additionally, the Court found that a Supplemental Statement 
of the Case, when issued following a VCAA notification 
letter, satisfied the due process and notification 
requirements for an adjudicative decision as required under 
the Federal Circuit's Mayfield decision.  

Here, the noted VCAA letter was issued subsequent to the 
appealed February 2001 rating decision.  However, the RO 
readjudicated the appeal in a September 2006 Supplemental 
Statement of the Case (SSOC).  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

However, the absence of such notification by VCAA letter is 
not prejudicial in this case.  The veteran was fully notified 
that he was awarded a disability evaluation and an effective 
date for that evaluation in the appealed February 2001 rating 
decision.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

The RO granted service connection for the left knee 
disability in February 1972 and assigned a noncompensable 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Codes 5260-
5261.  

In January 1992, the noncompensable evaluation for the left 
knee disability was increased to 20 percent under Diagnostic 
Code 5257.  In May 2000, the evaluation for the left knee 
disability was increased to 30 percent under Diagnostic Codes 
5010 and 5260.  

In November 2000, the veteran underwent total left knee 
replacement surgery.  In February 2001, the RO granted a 
total evaluation for the left knee disability under 
Diagnostic Codes 5010 and 5055 from November 2000 to December 
31, 2001.  A 30 percent evaluation was assigned effective 
January 1, 2002.  That 30 percent evaluation has been in 
effect since that time.  

From June 1999 to August 2006, the veteran received treatment 
at the VA medical facility for his left knee disability.  A 
June 1999 X-ray report showed marked narrowing of three 
compartments of the left knee.  Additionally, marked 
degenerative changes manifested by joint space narrowing and 
degenerative changes of sclerosis were seen.  There was no 
evidence of effusion, fractures, or dislocations.  

The X-ray report concluded that the veteran had moderately 
advanced degenerative arthritic changes that involved the 
anterior, medial, and lateral compartments of the knee.  

In a December 1999 treatment record, the veteran displayed 
range of motion from 5 to 110 degrees in the left knee.  He 
had marked quadriceps and calf atrophy.  There was poor 
patellar mobility.  X-ray results showed moderate joint space 
narrowing medially with marked lateral joint space narrowing 
and mild patellofemoral arthrosis.  

During a March 2000 VA examination, the veteran complained of 
a constant dull pain in his left knee.  The pain became sharp 
with walking and stooping.  He was unable to bend the left 
knee.  The pain would radiate up his thigh, when severe.  

The veteran had marked stiffness in the left knee.  The knee 
swelled with walking and stooping.  The knee gave out and 
locked episodically, especially when he climbed stairs.  He 
had a progressively severe limp.  He did not use a cane or 
crutch to ambulate; however, he did wear a knee brace.  He 
could walk only about two blocks before he developed severe 
pain.  If he persisted through the pain, severe swelling 
would occur in the knee.  He was taking prescription pain 
medication for the left knee pain.  

On examination, range of motion in the left knee was clearly 
diminished.  Range of motion testing in the knee was 10 to 
100 degrees.  He exhibited tenderness on palpation at the 
medial and lateral aspect of the patella with direct pressure 
to the patellar surface.  He demonstrated pain during 
manipulation of the knee.  There was no effusion noted.  He 
had marked crepitus.  

He was neurologically intact to pain and light touch.  
However, he had a slight decreased sensation in a spotty 
pattern across the patellar surface.  He had a limp in his 
gait with an obvious decreased flexion in the left leg.  His 
balance and coordination were fair to poor.  Deep tendon 
reflexes were unable to be elicited.  

The veteran was diagnosed with severe traumatic 
osteoarthritis of the left knee with atrophy of the left 
quadriceps.  The examiner also noted an X-ray report which 
showed severe three-compartment osteoarthritic changes of the 
anterior, middle, and lateral compartments of the left knee.  

In an October 2000 private medical record, the veteran 
complained of severe left knee pain.  On examination, he 
ambulated with a marked left antalgic gait and required the 
use of a cane.  He had three large incisions from previous 
knee procedures.  He had lateral crepitus.  

He had range of motion from 10 to 110 degrees.  He had 
slightly weak quadriceps on he left.  The X-ray studies 
showed an interferon screw in the tibia and femur from the 
ACL reconstruction.  He had complete joint space loss 
laterally with changes in the medial and patellofemoral 
compartments.  

The examiner concluded that the veteran had severe 
osteoarthritis in his left knee that was affecting his daily 
activities and causing him great pain.  The examiner opined 
that the veteran would benefit greatly from a left total knee 
arthroplasty.  

In November 2000, the veteran underwent a left total knee 
arthroplasty at a private medical facility.  The examiner 
noted that the veteran tolerated the procedure well.  Post 
procedure examination showed decreased range of motion in the 
left knee with crepitus.  The X-ray results showed severe 
degenerative changes.  

In a December 2000 VA treatment record, the veteran 
complained that he could only flex his left knee to 50 
degrees.  He requested additional physical therapy for his 
left knee disability.  

In a January 2001 treatment record, the veteran complained of 
pain all over the left knee.  He reported the knee hurt 
mostly at night and rated the pain as a 5 on a scale of 1 to 
10.  

He had active range of motion of 25 to 90 degrees.  His knee 
was slightly swollen and tender.  He used a straight cane to 
ambulate and walked with a mild limp.  He was given more home 
physical therapy exercises to perform.  

In a December 2001 treatment record, the veteran complained 
of swelling in the left knee.  The examiner noted surgical 
scars were well healed and nonsensitive.  He had range of 
motion of 10 to 100 degrees.  The knee joint was stable.  
There was mild effusion.  There was no tenderness to 
palpation or patellofemoral crepitus.  

The previous X-ray results showed no evidence of infection.  
The femoral and tibial components were well seated.  

During an August 2002 VA examination, the veteran complained 
swelling, locking, and decreased range of motion in the left 
knee.  He reported having pain all day, everyday.  He was 
unable to run or walk more than two blocks; sit for more than 
15 minutes; fish, play sports or squat; lie in a fetal 
position; or lift more than 15 pounds.  Additionally he had 
significant difficulty climbing stairs.  

On examination he walked with a noticeable limp.  His left 
knee was enlarged following the arthroplasty.  Range of 
motion in the knee was 10 to 110 degrees.  He had full motor 
strength with flexion and extension.  The range of motion 
does not diminish with repetitive testing.  

The X-ray results showed status post two-compartment left 
knee arthroplasty demonstrating no evidence of hardware 
complications.  There was no evidence of significant interval 
change.  

During a July 2003 VA examination, the veteran reported 
improved symptoms, but continued pain since having left knee 
replacement in November 2000.  The pain was primarily in the 
posterior aspect of the joint and sometimes in the distal 
aspect of the joint in the upper anterior tibia.  The pain 
was worst most evenings, but, also hurt during the day with 
extensions, climbing stairs, and lengthy walking.  He could 
walk two to three blocks at a time before he had to sit and 
rest.  He had to avoid sports, squats, and lifting because of 
his knee pain.  

On examination, the left knee displayed a significant lateral 
scar which was normal color, flat, and nontender.  The knee 
joint was not swollen, erythematous, or deformed in any way.  
Range of motion in the knee was 0 to 120 degrees.  There was 
no crepitus in the range of motion testing.  

An X-ray report showed a two-component total knee 
arthroplasty with no evidence of loosening or failure.  There 
was soft tissue prominence superior to the patella, with 
minimal rounded radio dense areas within the soft tissue 
prominence.  There was o evidence of radiopaque foreign 
bodies.  

The veteran was diagnosed with status post left knee 
arthroplasty with minimal range of motion impairment and 
complaints of pain.  There was no significant quadriceps 
atrophy noted.  

During a December 2005 VA examination, the veteran complained 
of left knee pain most of the time, especially with weight 
bearing or after prolonged sitting.  There was minimal pain 
walking short to moderate distances, but he avoided lengthy 
distances because of pain.  OxyContin provided significant 
relief of his pain.  He used a cane with all ambulation.  His 
activities of daily living were not impaired.  

On examination, he used a cane and walked with a slight limp.  
The joint displayed two scars, well healed, flat, normal 
color, and nontender.  There was no effusion around the 
joint.  The joint was stable in all planes.  Range of motion 
in the knee was 0 to 110 degrees with pain at the extreme 110 
degrees of flexion.  There was no sign of incoordination or 
weakened movement.  

The veteran was diagnosed with stable left knee arthroplasty 
with minimal range of motion impairment.  There were no 
additional limitations by pain, fatigue, weakness, or lack of 
endurance following repetitive use.  

The RO has evaluated the veteran's left knee disorder under 
38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 5055 (2006).  

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings is rated under the criteria 
for degenerative arthritis.  

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined and not added, under 
Diagnostic Code 5003. Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

A 20 percent evaluation is assigned in cases of x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations.  

The normal range of motion of the knee is set out as zero 
degrees of extension to 140 degrees of flexion at 38 C.F.R. 
Part 4, Plate II..  

Under Diagnostic Code 5055, a 30 percent evaluation is 
assigned as a minimum rating for prosthetic replacement of 
the knee joint.  

For prosthetic replacement of the knee joint with 
intermediate degrees of residual weakness, pain, or 
limitation of motion, the disability should be rated by 
analogy to diagnostic codes 5256, 5262 or 5262.  

A 60 percent evaluation is assigned for prosthetic 
replacement of the knee joint with chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity.  

A 100 percent evaluation is assigned for prosthetic 
replacement of the knee joint for 1 year following 
implantation of the prosthesis.  

Given the veteran's symptomatology as noted most recently in 
his December 2005 VA examination (range of motion 0 to 110 
degrees; no sign of incoordination or weakened movement; and 
no additional limitations by pain, fatigue, weakness, or lack 
of endurance following repetitive use), the Board finds the 
service-connected left knee disability to be productive of a 
stable left knee arthroplasty with minimal range of motion 
impairment, most appropriately contemplated by the minimum 30 
percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 
5055 (2006).  

The Board has considered whether the left knee disability has 
been shown to be manifested by intermediate degrees of 
residual weakness, pain, or limitation of motion such as to 
warrant a higher evaluation under diagnostic codes 5256, 
5261, or 5262.  The veteran has not presented evidence of 
ankylosis of the knee in flexion between 10 and 20 degrees; 
extension of the leg limited to 30 degrees; or nonunion of 
the tibia and fibula with loose motion, requiring a brace.  

Additionally the veteran's replacement of the left knee joint 
is not shown to be manifested by chronic residuals consisting 
of severe painful motion or weakness in the affected 
extremity.   Thus an evaluation in excess of 30 percent is 
not warranted for the left knee disability.  

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected left knee disability markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluations, and 
there is also no indication that this disability has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  

As such, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1), which concern the assignment of extra-schedular 
evaluations in "exceptional" cases.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 
94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Currently, the only evidence of record supporting the 
veteran's claim is his own lay statements and the statements 
of his representative.  Neither the veteran nor his 
representative, however, has been shown to possess the 
requisite medical training or credentials needed to render a 
diagnosis or a competent opinion as to degree of impairment.  

Accordingly, their lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996).  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  
Thus the claim must be denied.  



ORDER

An increased evaluation in excess of 30 percent for the 
service-connected osteoarthritis of the left knee status post 
left total knee arthroplasty is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


